Citation Nr: 1339492	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-26 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel








INTRODUCTION

The Veteran had active military service from January 1960 to January 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in October 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran filed a timely notice of disagreement in November 2011.

A review of the Virtual VA paperless claims processing system includes an Informal Hearing Presentation from the Veteran's representative dated in November 2013.  Other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not include any documents.  

The issue of service connection for tinnitus has been raised by the record in the November 2013 brief from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claim.  Specifically, the Board notes that in an October 2010 statement, the Veteran reported that he received a hearing test in July 1977 when he went to work for H.C. Smith/OWL Construction. The Veteran indicated that he believes this hearing test showed hearing loss.  The Veteran also reported that he received another hearing test in 1979 at the South Bend Clinic.  The Veteran indicated that the clinic informed him that the results of the hearing test were no longer available because records are only retained for seven years.  In October 2010, the Veteran completed and signed a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, listing the above-mentioned two hearing test treatment records.  The RO requested treatment records from the South Bend Clinic dating back to January 1979.  The South Bend Clinic, however, only provided treatment records from 1998 to the present.  There is no evidence of record suggesting that the RO attempted to follow up with the South Bend Clinic to confirm whether the Veteran's treatment records from 1979 are still available.  Furthermore, the record does not indicate that the RO attempted to obtain the July 1977 hearing test results.

In a November 2013 Informal Hearing Presentation, the Veteran's representative contended that because the RO did not attempt to obtain the 1977 hearing test results and only made minimal efforts to obtain the 1979 hearing test results mentioned by the Veteran, the RO failed to comply with the duty to assist.  The Veteran's representative requested that the RO attempt to obtain the 1977 hearing test results and follow up with the South Bend Clinic as to the availability of the 1979 hearing test results.  In light of the Veteran's representative's request, this claim must be remanded in order to attempt to associate the identified records with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1. The RO shall make efforts to obtain any treatment records identified by the Veteran.  Contact the Veteran and his representative and request that they provide VA 21-4142 releases that identify the names, addresses and approximate dates of treatment for any providers who have treated the Veteran for his hearing disability, to specifically include the July 1977 hearing test results and the 1979 South Bend Clinic hearing test results alluded to by the Veteran in his October 2010 statement.  The RO should attempt to obtain these records, and, if possible, associate them with the claims folder.

If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(1).  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2. Should the RO obtain either of the two outstanding hearing test results, obtain a supplemental opinion from the examiner who performed the September 2011 Audiological Examination.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should note review of the file.  If this examiner is no longer available, obtain another opinion from an appropriate examiner.  

3. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claim in light of all pertinent evidence.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



